
	

114 HR 4692 IH: Aidan’s Law
U.S. House of Representatives
2016-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4692
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2016
			Ms. Clarke of New York introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act, in relation to requiring adrenoleukodystrophy screening of
			 newborns.
	
	
 1.Short titleThis Act may be cited as the Aidan’s Law. 2.FindingsCongress finds the following:
 (1)Adrenoleukodystrophy is a deadly genetic disease that destroys myelin, the protective sheath that surrounds the brain’s neurons, which are the nerve cells that allow us to think and to control our muscles.
 (2)Adrenoleukodystrophy affects 1 in 17,000 people and most severely affects boys and men. (3)Adrenoleukodystrophy newborn screening tests have been validated with false positive of less than 0.1 percent.
 (4)Early identification of adrenoleukodystrophy allows those who are affected to be treated and have the best chance at a healthy life.
			3.Requiring the screening of adre­no­leu­ko­dys­tro­phy
 (a)In generalPart A of title XI of the Public Health Service Act (42 U.S.C. 300b–1 et seq.) is amended by adding at the end the following:
				
					1118.Adrenoleukodystrophy
 (a)In generalEach hospital, child care center, clinic, or other similar institution caring for infants who are 28 days or less of age (as designated by the Secretary) shall administer, or cause to have administered, to every such infant in its care a test for adrenoleukodystrophy in accordance with this section.
						(b)Process
 (1)In generalIn carrying out this section, the chief executive officer for health in each State shall prescribe standards and procedures for the administration of testing under subsection (a), including recording the results of such tests, tracking activities, conducting follow-up reviews, and carrying out educational activities.
 (2)Dissemination of informationIn carrying out this section, the chief executive officer for health in each State shall prescribe standards and procedures setting forth the manner in which testing information is disseminated to a parent or guardian of the infant to be tested.
 (3)Failure to prescribeIf a State has not prescribed standards and procedures that are approved as provided for in paragraph (4) by the date that is 2 years after the date of enactment of this section, the Discretionary Advisory Committee on Heritable Disorders in Newborns and Children established under section 1111 (referred to in this section as the Advisory Committee) shall prescribe appropriate standards and procedures for such State.
 (4)Review and approvalThe standards and procedures prescribed under this subsection shall be subject to review and approval by the Advisory Committee. In reviewing or prescribing standards and procedures as required under this subsection, the Advisory Committee shall consider standards and procedures adopted in other States with respect to the screening of adre­no­leu­ko­dys­tro­phy, the standards and procedures adopted in such State with respect to the screening of infants for other heritable diseases, and any scientific evidence the Advisory Committee considers relevant to provide for the screening of infants for adre­no­leu­ko­dys­tro­phy..
 (b)PenaltyA State that fails to prescribe standards and procedures as required under section 1118 of the Public Health Service Act shall not be eligible for funds under the Heritable Disorders Program established under title XI of the Public Health Service Act (42 U.S.C. 300b–1 et seq.).
 (c)Reauthorization of Heritable Disorders ProgramSection 1117 of the Public Health Service Act (42 U.S.C. 300b–16) is amended— (1)in paragraph (1), by striking and at the end;
 (2)by redesignating paragraph (2) as paragraph (3); and (3)by inserting after paragraph (1), the following:
					
 (2)to carry out the Heritable Disorders Program under section 1109, $15,000,000 for each of fiscal years 2016 through 2019; and.
 4.Advisory committee on heritable disorders in newborns and childrenSection 1111(b) of the Public Health Service Act (42 U.S.C. 300b–10(b)) is amended— (1)in paragraph (7) by striking and after the semicolon;
 (2)by redesignating paragraph (8) as paragraph (9); and (3)by inserting after paragraph (7) the following:
				
 (8)carry out activities are provided for under section 1118; and.  